Title: Thomas Jefferson to Charles Holt, 23 November 1810
From: Jefferson, Thomas
To: Holt, Charles


          
            Sir
            Monticello Nov. 23. 10.
          
           I have duly recieved your favor of the 25th Ult. & thank you for the it’s kind expressions towards myself personally, as well as for the proposition of sending me a copy of your paper. I am now at that period of life when tranquility, and a retirement from the passions which disturb it, constitute the summum bonum. always anxious for the freedom & prosperity of our country, I still trust it with confidence to the hands it is in. they are equally wise and honest: and I withdraw myself from the conflicts of party, & even the knolege of them. I therefore scarcely read a newspaper, except a single one of my own state, whose local concerns affect me immediately; and I am more disposed to withdraw my reading, even from these, than to extend it to those more distant.  I remember too well the principles and intrepidity of the Bee in the gloomy days of terrorism, to entertain any doubt on the principles of your present paper.  but I wish at length to indulge myself in more favorite reading, in Tacitus & Horace, and the writers of that philosophy which is the old man’s consolation & preparation for what is to come. accept the tribute of that approbation so justly due to the labors of the Bee, and the assurances of my esteem & respect.
          
            Th:
            Jefferson
        